Case 2;x.8-cv-03736-SJO-E Document 106-1 Filed 06/20/19 Page 1 of 23 Page ID #:2345



    1  SCOTT VOELZ(SBN 181415)
    2 svoelz@omm.com
       ALEXANDER J. LARRO(SBN 287737)
    3 alarro@omm.com
    4 CHRISTIANNAKYRIACOU(SBN
       313379)
    5 ckyriacou@omm.com
    6 O'MELVENY & MYERS LLP
       400 South Hope Street, 18t'' Floor
    7 Los Angeles, California 90071-2899
    8 Telephone: +1 213 430 6000
       Facsimile: +1 213 4306407
    9
                for Defendant and Cross-
   10 Attorneys
       ComplainantXPOLogistics Cartage,
   1 1 LLC and DefendantsXPO Cartage,Inc.,
        POLogistics,Inc.,XPOLogistics, LLC,
   12 X
       XPOlntermodalSolutions,Inc., XPO
   13 IntermodalServices, LLC,XPOPort
                 Inc.,XPO Logistics Port
   14 Services,
       Services, LLC, and Jeffrey Trauner
   15
       Continued on thirdpage
   16
   17
                           UNITED STATES DISTRICT COURT
   18
                          CENTRAL DISTRICT OF CALIFORNIA
   19
   20 ANGEL OMAR ALVAREZ,an                       Case No. 2:18-cv-03736-SJO-E
   21 individual; ALBERTO RIVERA,an
      individual; and FERNANDO                              ORDER ON
   22 RAMIREZ,an individual; JUAN                 STIPULATED AMENDED
                                                  PROTECTIVE ORDER
   23 ROMERO,an individual; and JOSE
      PAZ,an individual; on behalf of             REGARDING CONFIDENTIAL
   24 themselves and all others similarly         INFORMATION
   25 situated,                                   Dept:      l OC
   26                     Plaintiffs,             Judge:     Hon. S. James Otero

   27         v.                                  Consolidated with Case Nos.:
   28                                             2:18-cv-06175-SJO-E

                                                           [PROPOSID] ORDER ON STIPULATID
                                                                A MINDED PROTECTIVE ORDER
                                                                          2:18-CV-03736-SJO-E
Case 2         36-SJO-E Document 106-1 Filed 06/20/19 Page 2 of 23 Page ID #:2346



    1  XPO LOGISTICS CARTAGE,LLC dba                 2:18-cv-08220-SJO-E
                                                     2:18-cv-09144-SJO-E
   2 XPO LOGISTICS,a Delaware Limited
       Liability Company;XPO CARTAGE,
   3 INC.dba XPO LOGISTICS,aDelaware
   4 corporation; JEFFREY TRAUNER,an
       individual; and DOES 1-100, inclusive,
   5
                         Defendants.
   6 '
    7    XPO LOGISTICS CARTAGE,LLC
         dba XPO LOGISTICS,a Delaware
    8
         Limited Liability Company,
   9
                          Cross-Complainant,
   10
   11         v.
   12
        ANGEL OMAR ALVAREZ,an
   13 individual; ALBERTO RIVERA,an
        individual; and FERNANDO
   14
        RAMIREZ,an individual; JUAN
   15 ROMERO,an individual; and JOSE
        PAZ,an individual; on behalf of
   16
        themselves and all others similarly
   17 i situated,
   18
                          Cross-Defendants.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                               -2-
Case 2' 8-cv-03736-SJO-E Document 106-1 Filed 06/20/19 Page 3 of 23 Page ID #:2347


    1   Continuedfromfirstpage
    2 LAW OFFICES OF C.JOE SAYAS,JR.
      C. JOE SAYAS,JR.(Bar No. 122397
    3 KARL P.EVANGELISTA(BarNo. 50685)
      500 N.Brand Boulevard, Surte 980
    4 Glendale, California 91203
      Telephone: 818)291-0088
    5 Facsimile:( 18)240-9955
    6 BUSH GOTTLIEB,ALC
      JULIE GUTMAN DICKINSON(Bar No. 148267)
    7 IRA L. GOTTLIEB Bar No. 103236
      KATHERINE M.T VERSO(Bar o. 290559)
    8 HECTOR DE HARO(Bar No.300048)
      KIEL IRELAND(Bar No. 316287)
    9 801 N.Brand Boulevard, Suite 950
      Glendale, California 91203
   10 Telephone: 818)973-3200
      Facsunile:( 18)973-3201
   11
      Attorneysfor Plaintiffs and Cross-Defendants
   12 Angel OmarAlvarez, Alberto Rivera,
      Fernando Ramirez,Juan Romero, and Jose Paz
   13
      DANIEL OSBORN(SBN 132472)
   14 OSBORN LAW P .C.
      43 West43rd Street Suite 131
   15 New York,NY 10036-7424
      Telephone: 212)725-9800
   16 Facsimile:( 12)500-5115
   1~ D.BRIANA RIVERA(SBN 187682)
   1g PATRICIAA.SHACKELFORD(SBN 218647)
      RIVERA ~ SHACKELFORD
   19 4901 Morena Blvd., Suite 111
   20 San Diego, CA 92117
      Telephone:(858)412-5303
   21 Facsimile:(619)858-2308
   22
      Attorneysfor Plaintiffs and Cross-Defendants
   23 JairoMorenoMartinez, Jesus Carreon, and
      Rodolpho Moreno
   24
      SOLOMON E. GRESEN(SBN 164783)
   25 JACK RISEMBERG(SBN 291788)
   26 RGLAWYERS,LLP
      15910 VENTURABOULEVARD,SUITE 1610
   27 ENCINO,CALIFORNIA91436
   28 TELEPHONE:(818)815-2727


                                             -3-
                                                              of 23 Page ID #:2348
Case 2,18-cv-03736-SJO-E Document 106-1 Filed 06/20/19 Page 4



    1 FACSIMILE:(818)815-2737
      Attorneysfor Plaintiffand Cross-Defendant
    2 Edgar Mendoza
    3 Alvin M. Gomez,Esq., SBN 137818
      StephenNoel Ilg, Es      BN 275599
    4 Frank Zeccola,Es (~~ 308875)
      GOMEZLAW G~OUP
    5 2725 Jefferson Street Suite 7
      Carlsbad, California X2008
    6 Telephone: 858)552-0000
      Facsimile:( 60)720-5217
    7 Email: alvingomez@thegomezlawgroup.com
    8     Attorneysfor Plaintiffs and Cross-Defendants
          Reynaldo Gomez Acosta and Servando Avila Luciano
    9
   10
   11
   12
   13
   14
   15
    16~
    17'
    18
    19
   20
   21
    22
    23
    24
    25
    26
    27
    28
                                                                     Page ID #:2349
Case 2~~18-cv-03736-SJO-E Document 106-1 Filed 06/20/19 Page 5 of 23



    1       WHEREAS,Plaintiffs and Cross-Defendants Angel Omar Alvarez, Alberto
                                                                            Jesus
    2 Rivera,Fernando Ramirez, Juan Romero,Jose Paz, Jairo Moreno Martinez,
    3 Carreon,Rodolpho Moreno,Edgar Mendoza,Reynaldo Gomez Acosta, and
    4    Servando Avila Luciano and Defendant and Cross-ComplainantXPO Logistics
    5    Cartage,LLC,and Defendants XPO Cartage,Inc.,XPO Logistics, Inc., XPO
                                                                               es,LLC,
    6 .Logistics, LLC,XPO Intermodal Solutions,Inc., XPO Intermodal Servic
                                                                                     r
    7 XPO Port Services, Inc., XPO Logistics Port Services, LLC,and Jeffrey Traune
                                                                                 contain
    8 have determined that certain information to be produced in this action may
                                                                                  which
    9 Confidential Information(as defined below), the unauthorized disclosure of
   10    could be detrimental to the legitimate commercial or privacy interests ofthe parties
   11    that produced or designated this information as confidential or would contravene
   12    applicable law;
   13          WHEREAS,the original protective order(Dkt.60)entered into in these
   14    consolidated actions on November 30,2018 preceded the Court's January 14,2019
    15   order consolidating the action styled Arellano et al. v. XPOLogistics Cartage,LLC
    16   et al., Case No. CV 08220-SJO-(Ex)(see Case No. CV 18-08220 SJO(Ex), Dkt.
    17 30);
    18         WHEREAS,all ofthe parties in each ofthe four consolidated actions wish to
    19   maintain and protect confidentiality of Confidential Information and materials and
    20   restrict access to and disclosure of such information and materials;
    21          THE PARTIES HEREBY STIl'ULATE,by and through their respective
                                                                          as an order of
    22 counsel ofrecord,to entry ofthe following amended protective order
                                                                                     e to
    23 the above-captioned Court("Stipulated Amended Protective Order")and propos
    24 the Court as follows:
    25          1.   PURPOSES AND LIMITATIONS
    26          Discovery in this action potentially involves production of confidential,
    27    proprietary or private information for which special protection from public
                                                                                          be
    28    disclosure and from use for any purpose other than pursuing this litigation may
                                                             6 of 23 Page ID #:2350
Case 2i~18-cv-03736-SJO-E Document 106-1 Filed 06/20/19 Page


                                                                                        to
    1    warranted. Accordingly, the parties hereby stipulate to and petition the Court
                                                                                      wledge
    2    enter the following Stipulated Amended Protective Order. The parties ackno
                                                                                or responses to
    3    that this Order does not confer blanket protections on all disclosures
                                                                                 use extends
    4    discovery and that the protection it affords from public disclosure and
                                                                                      treatment
    5    only to the limited information or items that are entitled to confidential
    6    under the applicable legal principles.
    7          2.    GOOD CAUSE STATEMENT
    8          Discovery is likely to involve trade secrets, confidential and proprietary
    9    information concerning XPO's business operations, XPO's contracts and
                                                                               iffs and other
   10    agreements with customers and drivers, personal information ofPlaint
                                                                                 as social
   11    third party individuals, including personalidentifying information such
                                                                                     ,
   12  security numbers,customer and pricing lists, and other valuable commercial
                                                                     special protection
    13 financial, technical and/or proprietary information for which
                                                                               ution ofthis
    14 from public disclosure and from use for any purpose other than prosec
                                                                                and
    15   action may be warranted. Such confidential and proprietary materials
                                                                                    ial
    16   information consist of, among other things, confidential business or financ
                                                                                commercial
    17   information,information regarding confidential business practices, or
                                                                              d parties),
    18   information (including information implicating privacy rights ofthir
                                                                                    be
    19    information otherwise generally unavailable to the public, or which may
                                                                                   statutes,
    20    privileged or otherwise protected from disclosure under state or federal
                                                                                the flow of
    21 court rules, case decisions, or common law. Accordingly, to expedite
                                                                         confidentiality of
    22 information,to facilitate the prompt resolution of disputes over
                                                                          s are entitled to
    23 discovery materials, to adequately protect information the partie
                                                                               necessary uses
    24 keep confidential, to ensure that the parties are permitted reasonable
                                                                          address their
    25 ofsuch material in preparation.for and in the conduct oftrial, to
                                                                                     protective
    26    handling at the end ofthe litigation, and to serve the ends ofjustice, a
                                                                                   ofthe parties
    27    order for such information is justified in this matter. It is the intent
                                                                                       ns and that
    28    that information will not be designated as confidential for tactical reaso
                                                                                51
                                      1 Filed 06/20/19 Page 7 of 23 Page ID #:23
Case 2,.8-cv-03736-SJO-E Document 106-


                                                            ef that it has been maintained in a
    1  nothing be so designated without a good faith beli
                                                           d cause why it should not be part
    2 confidential, non-public manner,and there is goo
    3 ofthe public record ofthis case.
                                                                           ING PROCEDURE
    4         3.     ACKNOWLEDGMENT OF UNDER SEAL FIL
                                                                       ion 14.3, below,that this
     5        The parties further acknowledge, as setforth in Sect
                                                     not entitle them to file confidential
     6 Stipulated Amended Protective Order does
                                                        sets forth the procedures that must be
     7 information under seal; Local Civil Rule 79-5
                                                          when a party seeks permission from
     8 followed and the standards that will be applied
                                                         strong presumption that the public
     9 the court to file material under seal. There is a
                                                           records in civil cases. In
    10 has a right of access to judicial proceedings and
                                                        d cause must be shown to support a
    11 connection with non-diapositive motions,goo
                                                       County ofHonolulu,447 F.3d 1172,
    12 filing under seal. See Kamakana v. City and
                                                         Corp., 307 F.3d 1206, 1210-11(9th
    13 1176(9th Cir. 2006),Phillips v. Gen. Motors
                                                        Inc.,187 F.R.D.576,577(E.D. Wis.
    14 Cir. 2002), Makar-Welbon v. SonyElectrics,
                                                       Orders require good cause showing).
    15 1999)(even Stipulated Amended Protective
                                                         ng reasons with proper evidentiary
     16 A specific showing of good cause or compelli
                                                         with respect to Protected Material that
     17 support and legal justification, must be made
                                                       mere designation ofDisclosure or
     18 a party seeks to file under seal. The parties'
                                                       or"HIGHLY CONFIDENTIAL —
     19 Discovery Material as"CONFIDENTIAL"
                                                      without the submission ofcompetent
     20 ATTORNEYS'EYES ONLY"does not
                                                         material sought to be filed under seal
     21 evidence by declaration, establishing that the
                                                       rwise protectable—constitute good
     22 qualifies as confidential, privileged, or othe
     23   cause.
                                                                      ositive motion or trial,
     24        Further, if a party requests sealing related to a diap
                                                        e,for the sealing must be shown,and
     25 then compelling reasons, not only good caus
                                                       to serve the specific interest to be
     26 the relief sought shall be narrowly tailored
                                                    s Ass'n.,605 F.3d 665,677-79(9th Cir.
     27 protected. See Pintos v. Pacific Creditor
                                                         document,or thing sought to be filed
     28 2010).For each item or type ofinformation,


                                                    - 7-
                                                        Page 8 of 23 Page ID #:2352
Case 2~~18-cv-03736-SJO-E Document 106-1 Filed 06/20/19


                                                                                 compelling
    1 or introduced under seal, the party seeking protection must articulate
                                                                              requested sealing
    2 reasons,supported by specific facts and legal justification, for the
                                                                      n file documents
    3 order. Again, competent evidence supporting the applicatio to
    4 under seal must be provided by declaration.
                                                                                  protectable in
    5        Any documentthat is not confidential, privileged, or otherwise
                                                                          ons can be redacted.
    6 its entirety will not be filed under seal if the confidential porti
                                                                           c viewing, omitting
    7 If documents can be redacted,then a redacted version for publi
                                                                           ons ofthe document,
    8 only the confidential, privileged, or otherwise protectable porti
                                                                         seal in their
    9 shall be filed. Any application that seeks to file documents under
                                                                      feasible.
   10 entirety should include an explanation of why redaction is not
   11          4.     DEFINITIONS
    12         4.1   Alvarez Action: the action titled Angel OmarAlvarez, et al. v. XPO
                                                                        18-cv-03736.
    13   Logistics Cartage,LLCdbaXPOLogistics, etal., CaseNumber2:
                                                                                   v.
    14         4.2Martinez Action: the action titled Jairo Moreno Martinez, et al.
    15 XPO Logistics,Inc., et al.,Case Number 2:18-cv-06175.
                                                                           Logistics
    16      4.3 Mendoza Action: the action titled Edgar Mendoza v. XPO
                                                                   v-09144.
    17 Cartage, LLC, dbaXPOLogistics, etal., CaseNumber2:18-c
                                                                             v. XPO
    18      4.4 Arrellano Action: the action titled Victor CortezArrellano
    19 PortService, Inc.,Case Number 2:18-cv-08220.
                                                                         Action,
    20      4.5 Consolidated Actions: Collectively refers to the Alvarez
    21 Martinez Action, Mendoza Action and Arrellano Action.
    22          4.6   Challenging Party:aParty orNon-Partythat challenges the
    23   designation ofinformation or items under this Order.
                                                                                   very
    24          4.7   "CONFIDENTIAL"Information or Items: Disclosure or Disco
                                                                              such
    25    Materials for which a Designating Party believes in good faith that
    26 information or items are entitled to confidential treatment.
                                                                     (as well as
    27       4.8 Counsel: Outside Counsel of Record and House Counsel
    28    their supportstaffl.
                                               06/20/19 Page 9 of 23 Page ID #:2353
Case 2i~18-cv-03736-SJO-E Document 106-1 Filed


                                                                                     mation or
    1          4.9     Designating Party:aParty orNon-Partythat designates infor
                                                                        very as
    2    items that it produces in disclosures or in responses to disco
                                           —ATTOR                          NEYS'EYES
    3 "CONFIDENTIAL"or"HIGHLY CONFIDENTIAL
    4    ONLY."
                                                                         mation, regardless
    5          4.10 Disclosure or Discovery Material: all items or infor
                                                                  or maintained (including,
    6    ofthe medium or manner in which it is generated, stored,
                                                                         s), that are produced
    7    among other things, testimony,transcripts, and tangible thing
                                                                        fied to during
    8    or generated~in disclosures or responses to discovery or testi
    9    deposition or other proceedings.
                                                                              ience in a matter
   10          4.11 Expert: a person with specialized knowledge or e~er
                                                                      or its Counsel to serve as
    11   pertinent to the litigation who has been retained by a Party
                                                                      ated Actions.
    12   an evert witness, or evert consultant, in any ofthe Consolid
                                                                           S ONLY"
    13         4.12 "HIGHLY CONFIDENTIAL —ATTORNEYS'EYE
                                                                   for which.a Designating
    14   Information or Items: Disclosure or Discovery Material
                                                                        mation or item to
    15   Party believes in good faith that the disclosure of such infor
                                                                      of serious financial or
    16   another Party orNon-Party would create a substantial risk
                                                                      s.
    17   other injury that cannot be avoided by less restrictive mean
                                                                          a party in any ofthe
    18          4.13 House Counsel: attorneys who are employees of
                                                                    Outside Counsel ofRecord
    19   Consolidated Actions. House Counsel does not include
    20    or any other outside counsel.
                                                                         ration, association or
    21           4.14 Non-Party:any natural person, partnership, corpo
                                                                     lidated Actions.
    22    other legal entity not named as a Party in any ofthe Conso
                                                                          employees of a
    23        4.15 Outside Counsel ofRecord:attorneys who are not
                                                                ned to represent aParty any
    24 P arty to any ofthe Consolidated Actions, but are retai
                                                         in any ofthe Consolidated Actions
    25 ofthe Consolidated Actions and have appeared
                                                                 that has appeared on behalf
    26 on behalf ofthat Party or are affiliated with a law firm
    27 ofthat Party, and includes support staff.
    28


                                                    -9-
                                                               of 23 Page ID
     2:18-cv-03736-SJO-E Document 106-1 Filed 06/20/19 Page 10
                                  #:2354


1           4.16 Party:any party to any ofthe Consolidated Actions, including all ofits
                                                                                    el of
2    officers, directors, employees, consultants,retained everts, and Outside Couns
3    Record(and their support staffs).
4         4.17 ProducingParty:aParty orNon-Party that produces Disclosure or
5    Discovery Material in any ofthe Consolidated Actions.
6          4.18 Professional Vendors: persons or entities that provide litigation
                                                                                     ts or
7    support services (e.g., photocopying, videotaping, translating, preparing e~ibi
                                                                               or medium)
8    demonstrations, and organizing, storing, or retrieving data in any form
9    and their employees and subcontractors.
10         4.19 Protected Material: any Disclosure or Discovery Material that is
11   designated as"CONFIDENTIAL"or"HIGHLY CONFIDENTIAL —
12    ATTORNEYS'EYES ONLY."
13          4.20 Receiving Party: a Party that receives Disclosure or Discovery
14    Material from a Producing Party.
15          5.     SCOPE
16       The protections conferred by this Stipulation and Order cover not only
                                                                     copied or
17 Protected Material(as defined above), but also(1)any information
                                                                   ries, or
18 e~racted from Protected Material;(2)all copies, excerpts, summa
                                                                                 or
19    compilations ofProtectedMaterial; and(3)any testimony, conversations,
                                                                            Material.
20    presentations by Parties or their Counsel that might reveal Protected
                                                                                      the
21          Any use ofProtected Material at trial shall be governed by the orders of
                                                                           n    the use of
22 trial judge and other applicable authorities. This Order does not gover
23    Protected Material at trial.
24          6.     DESIGNATING PROTECTED MATERIAL
25          6.1    Exercise ofRestraint and Care in Designating Material for Protection.
                                                                           tion under
26 Each Party or Non-Party that designates information or items for protec
                                                                     or"HIGHLY
27 this Stipulated Amended Protective Order as"CONFIDENTIAL"
                                                                 care to limit any
28 CONFIDENTIAL —ATTORNEYS'EYES ONLY"must take


                                              - 10
                                                           11 of 23 Page ID
Cas 2:18-cv-03736-SJO-E Document 106-1 Filed 06/20/19 Page
                                 #:2355

                                                                                      rds.
 1 such designations to specific material that qualifies under the appropriate standa
                                                                             material,
 2 The Designating Party must designate for protection only those parts of
                                                                             other
 3 documents,items or oral or written communications that qualify so that
                                                                              protection
 4 portions ofthe material, documents,items or communications for which
                                                                              .
 5 is not warranted are not swept unjustifiably within the ambit ofthis Order
                                                                               suffice
 6 Designations with a higher confidentiality level when a lower level would
 7    are prohibited.
                                                                                        ns
 8         Mass,indiscriminate or routinized designations are prohibited. Designatio
                                                                        an improper
  9 that are shown to be clearly unjustified or that have been made for
                                                                          ss or to
 10 purpose(e.g., to unnecessarily encumber the case development proce
 11   impose unnecessary expenses and burdens on other parties) may e~ose the
 12 Designating Party to sanctions.
                                                                                      that it
 13         If it comes to a Designating Party's attention that information or items
                                                                                for the level
 14   designated for protection do not qualify for protection or do not qualify
                                                                                   all
 15   of protection initially asserted,that Designating Party must promptly notify
 16   other Parties that it is withdrawing the inapplicable designation.
                                                                                       in
 17          6.2 Manner and Timing ofDesidnations. Except as otherwise provided
                                                                           very Material
 18 this Order, or as otherwise stipulated or ordered, Disclosure or Disco
                                                                             ated before
 19 that qualifies for protection under this Order must be clearly so design
 20 the material is disclosed or produced.
 21          Designation in conformity with this Order requires:
 22               (a) for information in documentary form (e.g., paper or electronic
 23 documents, but excluding transcripts of depositions or other pretrial or trial
                                                                           able legend
 24 proceedings),that the ProducingParty affix at a minimum,the applic
                                                                         YS'EYES
 25 "CONFIDENTIAL"or"HIGHLY CONFIDENTIAL —ATTORNE
                                                                          TIAL"
 26 ONLY"(hereinafter"CONFIDENTIAL"or"HIGHLY CONFIDEN
                                                                                 ofthe
 27    legend), to each page that contains protected material. If only a portion
                                                                                   clearly
 28    material on a page qualifies for protection,the ProducingParty also must


                                               - 11-
                                                           12 of 23 Page ID
Cas 2:18-cv-03736-SJO-E Document 106-1 Filed 06/20/19 Page
                                 #:2356


 1    identify the protected portions)(e.g., by making appropriate markings in the
 2    margins).
 3          A Party or Non-Party that makes original documents available for inspection
                                                                                         ted
 4    need not designate them for protection until after the inspecting Party has indica
 5    which documents it would like copied and produced. During the inspection and
 6    before the designation, all ofthe material made available for inspection shall be
                                                                             ~ed the
 7    deemed"HIGHLY CONFIDENTIAL."After the inspecting Party has ident
                                                                           ine
 8    documents it wants copied and produced,the ProducingParty must determ
                                                                                       Then,
 9    which documents, or portions thereof, qualify for protection under this Order.
10    before producing the specified documents,the ProducingPariy must affix the
                                                                                  that
11  "CONFIDENTIAL"or"HIGHLY CONFIDENTIAL"legend to each page
                                                                             qualifies for
 12 contains Protected Material. Ifonly a portion ofthe material on a page
                                                                          ted portions)
 13 protection, the Producing Party also must clearly identify the protec
 14 (e.g., by making appropriate markings in the margins).
 15         With regard to any material containing information specifically pertaining to
                                                                            counsel for
 16 a Pariy other than the ProducingParty,the ProducingParty shall give
                                                                               tion, ofthe
 17 said P arty notice, at least five(5)business days prior to any such produc
 18 ProducingParty's intent to produce said material as Disclosure or Discovezy
                                                                        whose
 19 Material in the Consolidated Actions. In order to allow the Party
                                                                           ation entitled
 20 information is contained in the material to identify any private inform
                                                                         ntParty shall
 21 to confidential treatment,the ProducingParty's notice to the releva
                                                                          ce as Disclosure
 22 include a copy of all materials the ProducingParty intends to produ
                                                                             information
 23 or Discovery Materials in the Consolidated Actions. The Party whose
                                                                         ce as Disclosure
 24 is contained in the material that the Producing Party seeks to produ
                                                                           (5)business
 25 or Discovery Materials in the Consolidated Actions may, within five
                                                                         the
 26 days of receiving notice from the Producing Pariy, either:(i) affia~
                                                                         page that
 27 "CONFIDENTIAL"or"HIGHLY CONFIDENTIAL"legend to each
                                                                          certain
 28 contains Protected Material or(u) direct the ProducingParty to redact


                                                - 12-
                                                   /19 Page 13 of 23 Page ID
Cas 2:18-cv-03736-SJO-E Document 106-1 Filed 06/20
                                 #:2357


                                                                            and clearly
 1 private information specifically pertaining to the Party(by specifically
                                                                         ted by Bates
 2 identifying the particular information or material sought to be redac
 3    Number and location).
 4                (b)    for testimony given in deposition or other proceeding, the
                                                                             of protection
 5    Designating P arty shall specify all protected testimony and the level
                                                                         may make that
 6  being asserted. In the case ofa deposition, the Designating Party
                                                                    following the
  7 designation during the deposition or on the new business day
                                                                    g Party may make that
  8 deposition. In the case of other proceeding(s),the Designatin
                                                                           d or by written
  9 designation during the proceeding or may also invoke, on the recor
                                                                        have up to seven
 10 notice to all parties on or before the new business day, a right to
                                                                      Designating Party to
 11 days from the date the proceeding transcript is received by the
                                                                    ng deadline for which
 12 make its designations. In the event there is a motion or heari
                                                                         e necessary,the
 13 the proceeding testimony, other than deposition testimony, mayb
                                                                 eding transcript by 5:00
 14 Designating Party shall make its designations to the proce
                                                                       deadline. The use
 15 PST at least three(3)business days before the motion or hearing
                                                                     in any way affect its
 16 of a document as an exhibit at a deposition or hearing shall not
 17   designation.
 18                  (c)   for information produced in some form other than documentary
                                                                        in a prominent place
 19    and for any other tangible items, that the Producing Party affix
                                                                          n is stored the
 20 on the e~erior ofthe container or containers in which the informatio
                                                                 ."Ifonly a portion or
 21 legend "CQNFIDENTIAL"or"HIGHLY CONFIDENTIAL
                                                                     arty,to the event
 22 portions ofthe information warrants protection, the ProducingP
 23 practicable, shall identify the protected portion(s).
                                                                                   than
 24        With regard to any information specifically pertaining to a Party other
                                                                 for said Party notice, at
 25 the ProducingParty,the ProducingParty shall give counsel
                                                                 the ProducingPariy's
 26 least five (5)business days prior to any such production, of
                                                                  Material in the
 27 intent to produce said information as Disclosure or Discovery
                                                                   mation is to be
 28 Consolidated Actions. In order to allow the Party whose infor


                                                - 13-
                                                        Page 14 of 23 Page ID
      2:18-cv-03736-SJO-E Document 106-1 Filed 06/20/19
                                   #:2358

                                                                    dential treatment,the
1 '~ produced to identify any private information entitled to confi
                                                                   in detail the
2 ~ ProducingParty'snotice to the relevant Party shall describe
                                                               overy Material in the
3 information sought to be produced as Disclosure or Disc
                                                                    ined in the material
4 Consolidated Actions. The Party whose information is conta
                                                                       (5)business days
5  intended to be produced by the ProducingParry may,within five
                                                                  inent place on the
 6 ofreceiving notice from the ProducingPariy, affix in a prom
                                                               mation is stored the legend
 7 exterior ofthe container or containers in which the infor
 8 "CONFIDENTIAL"or"HIGHLY CONFIDENTIAL."
                                                                           an inadvertent
 9        6.3 Inadvertent Failures to Designate. Iftimely corrected,
                                                                  standing alone, waive
10 failure to designate qualified information or items does not,
                                                                   Order for such
11 the Designating P arty's right to secure protection under this
                                                                  ving Party mustmake
12 material. Upon timely correction ofa designation, the Recei
                                                                accordance with the
13 reasonable efforts to assure that the material is treated in
14     provisions of this Order.
15           7.    CHALLENGING CONFIDENTIALITYDESIGNATIONS
                                                                              a
16           7.1   Timing of Challenges. Any Party or Non-Party may challenge
                                                                   t private, confidential
17 , designation ofconfidentiality, including a directive to redac
                                                           consistent with the Court's
18 ' material under Section 6.2 above, at any time that is
19~ Scheduling Order.
                                                                                      te
20 i         7.2    Meet and Confer. The Challenging Party shall initiate the dispu
21     resolution process under Local Rule 37-1 et seq.
                                                                                  via a
22           7.3 Joint Stipulation. Any challenge submitted to the Court shall be
23 joint stipulation pursuant to Local Rule 37-2.
                                                                       eding shall be on
24        7.4 The burden of persuasion in any such challenge proce
                                                           made for an improper
25 the Designating Party. Frivolous challenges, and those
                                                             and burdens on other
26 purpose(e.g., to harass or impose unnecessary e~enses
                                                                  s the Designating
 27 parties) may e~ose the Challenging P arty to sanctions. Unles
                                                            nation, all parties shall
 28 Party has waived or withdrawn the confidentiality desig


                                               - 14-
                                                   /19 Page 15 of 23 Page ID
Cas 2:18-cv-03736-SJO-E Document 106-1 Filed 06/20
                                 #:2359


                                                                       to which it is
 1 continue to afford the material in question the level of protection
                                                                     rules on the
 2 entitled under the ProducingParty's desigmtion until the Court
 3     challenge.
 4           8.  ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                               ialthat is
  5       8.1 Basic Principles. A Receiving Party may use Protected Mater
                                                                 connection with any of
  6 disclosed or produced by another Party or by a Non-Party in
                                                                 attempting to settle any
  7 the Consolidated Actions only for prosecuting, defending or
                                                               be disclosed only to the
  8 ofthe Consolidated Actions. Such Protected Material may
                                                                this Order. When any of
  9 categories of persons and under the conditions described in
                                                                Party in the terminated
 10 the Consolidated Actions has been terminated, aReceiving
                                                                           AL
 11    action must comply with the provisions of Section 14 below(FIN
 12 DISPOSITION).
                                                                             ving Party at a
 13          Protected Materialmust be stored and maintained by a Recei
                                                                         ed to the persons
 14    location and in a secure manner that ensures that access is limit
 15 authorized under this Order.
                                                                         . Unless
 16       8.2 Disclosure of"CONFIDENTIAL"Information or Items
                                                              the Designating Party,a
 17 otherwise ordered by the Court or permitted in writing by
                                                                nated
 18 Receiving P arty may disclose any information or item desig
 19 "CONFIDENTIAL"only to:
 20             (a) the Receiving Party's Outside Counsel of Record in the
                                                              de Counsel ofRecord to
 21 Consolidated Actions, as well as employees ofsaid Outsi
                                                               n for purposes of any of
 22 whom it is reasonably necessary to disclose the informatio
 23     the Consolidated Actions;
                                                                              e
 24                 (b) the officers, directors, and employees(including Hous
                                                                  nably necessary for
 25     Counsel)ofthe Receiving Party to whom disclosure is reaso
 26     purposes of any ofthe Consolidated Actions;
                                                                                 to
 27                 (c) Everts(as defined in this Order)ofthe Receiving Party
                                                                   ofthe Consolidated
  28    whom disclosure is reasonably necessary for purposes ofany


                                                 - 15-
                                                       Page 16 of 23 Page ID
     2:18-cv-03736-SJO-E Document 106-1 Filed 06/20/19
                                  #:2360


                                                                 Agreement to Be Bound"
1     Actions.and who have signed the "Acknowledgment and
2 (E~ibit A);
3                  (d)      the Court and its personnel;
4                  (e)      court reporters and their staff;
5                  (~       professionaljury or trial consultants, mockjurors, and
                                                      ly necessary for purposes of
6 Professional Vendors to whom disclosure is reasonab
                                                       the"Acknowledgment and
7 any ofthe Consolidated Actions and who have signed
8   Agreement to Be Bound"(E~ibit A);
                                                                            information
 9              (g) the author or recipient of a document containing the
                                                           d or knew the information;
10 or a custodian or other person who otherwise possesse
                                                                        s for witnesses,
11              (h) during their depositions, witnesses, and attorney
                                                            is reasonably necessary
12 in any ofthe Consolidated Actions to whom disclosure
                                                         the form attached as E~ibit A
13 provided the witness and the witness's attorney sign
                                                    y or e~ibits to depositions that
14 hereto.P ages oftranscribed deposition testimon
                                                      d by the court reporter and may
15 reveal Protected Materialmay be separately boun
                                                        r this Stipulated Amended
 16 not be disclosed to anyone except as permitted unde
17 Protective Order; and
18             (i)    any mediators or settlement officers and their supporting
                                                       es engaged in settlement
19 personnel, mutually agreed upon by any ofthe parti
20     discussions.
                                                                     NEYS EYES
21             Disclosure of"HIGHLY CONFIDENTIAL —ATTOR
             8.3
                                                  in writing by the Designating
22 ONLY"Information or Items. Unless permitted
                                                     gnated "HIGHLY
23 Party, aReceiving Partymay disclose material desi
                                                      without further approval only
24 CONFIDENTIAL —ATTORNEYS EYES ONLY"
25     to:
26                    (a)the Receiving Party's Outside Counsel ofRecord in the
                                                          sel ofRecord to whom it is
 27    Consolidated Actions and employees of Outside Coun
 28    reasonably necessary to disclose the information;


                                                  - 16-
                                                               of 23 Page ID
     2:18-cv-03736-SJO-E Document 106-1 Filed 06/20/19 Page 17
                                  #:2361


1                  (b)    the Court and its personnel;
2                  (c)     court reporters and their staff;
3                  (d) professionaljury or trial consultants, and professional vendors to
4    whom disclosure is reasonably necessary, and who have signed the
5    Acknowledgment and Agreement to Be Bound(E~ibit A);
6              (e) Experts(as defined in this Order)ofthe Receiving Party to
                                                                      Consolidated
7    whom disclosure is reasonably necessary for purposes ofany ofthe
                                                                   ment to Be Bound"
8    Actions and who have signed the "Acknowledgement and Agree
9 (E~ibit A); and
10                 (~     the author or recipient of a document containing the material, or
11   a custodian   or other person who otherwise possessed or knew the information.
12            Procedures for Approvin gor Objecting to Disclosure of"HIGHLY
            8.4
                                                                    e Counselor
13    CONFIDENTIAL —ATTORNEYS EYES ONLY"Materialto Hous
14    Everts. Unless agreed to in writing by the designator:
15               (a) A party seeking to disclose to House Counsel any material
                                                                            Y"must first
16    designated "HIGHLY CONFIDENTIAL —ATTORNEY EYES ONL
                                                                              ofthe
17    make a written request to the Designating Party providing the full name
                                                                              counsel's
18 House Counsel,the city and state of such counsel's residence, and such
                                                                       responsibilities in
19 current and reasonably foreseeable future primary job duties and
                                                                  t in any competitive
20 sufficient detail to determine present or potential involvemen
21    decision-making.
22                  (b)    A Party that makes a request and provides the information
23    specified   in paragraph(a) may disclose the designated material to the identified
                                                                         the Party
24    House Counsel unless, within seven days of delivering the request,
                                                                               ed grounds
25    receives a written objection from the Designating Party providing detail
26    for the objection.
27                  (c)     All challenges to objections from the Designating Party shall
28     proceed in accordance with.Section 7 above.


                                                  - 17-
                                                       Page 18 of 23 Page ID
Cas~ 2:18-cv-03736-SJO-E Document 106-1 Filed 06/20/19
                                  #:2362


 1          9.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
 2                 PRODUCEDIN OTHER LITIGATION
                                                                                  litigation
 3          If a Pariy is served with a subpoena or a court order issued in other
                                                                              ofthe
 4    that compels disclosure of any information or items designated in any
                                                                       IDENTIAL —
 5    Consolidated Actions as"CONFIDENTIAL"or"HIGHLY CONF
                                                                         that private
 6    ATTORNEYS'EYES ONLY,"or for which another Party directed
                                                                      receiving the
 ~    information be redacted pursuant to Section 6.2 above,the Party
  g   subpoena or court order must:
  9                (a)   promptly notify in writing the Designating Party. Such
 10   not cation shall include a copy ofthe subpoena or court order;
                                                                                  or
 11              (b) promptly notify in writing the party who caused the subpoena
                                                                                 ed by the
 12 order to issue in the other litigation that some or all ofthe material cover
 13 subpoena or order is subject to this Stipulated Amended Protective Order. Such
 14 notification shall include a copy ofthis Stipulated Amended Protective Order; and
                                                                                         be
 15              (c) cooperate with respect to all reasonable procedures sought to
 16 p~sued by the Designating Party whose Protected Material maybe affected. Ifthe
                                                                          d with the
 1~ Designating Party timely seeks a protective order, the Pariy serve
                                                                     nated in any ofthe
 1 g subpoena or court order shall not produce any information desig
 19 Consolidated Actions as"CONFIDENTIAL"or"HIGHLY CONFIDENTIAL —
                                                                  courtfrom which the
 20 ATTORNEYS'EYES ONLY"before a determination by the
                                                                             g Party's
 21 subpoena or order issued, unless the Party has obtained the Designatin
 22 permission. The Designating Party shall bear the burden and e~ense of seeking
 23 protection in that court of its Protected Material and nothing in these provisions
 24 should be construed as authorizing or encouraging a Receiving P arty in any ofthe
 25 Consolidated Actions to disobey a lawful directive from another court.
 26
 27
 28


                                                 - 18-
                                              06/20/19 Page 19 of 23 Page ID
Cas~ 2:18-cv-03736-SJO-E Document 106-1 Filed
                                  #:2363


                                                       HT TO BE
 1          10.     ANON-PARTY'S PROTECTEDMATERIALSOUG
 2                  PRODUCEDIN THIS LITIGATION
                                                                               produced
 3                  (a)The terms ofthis Order are applicable to information
                                                        and designated as
 4 by a Non-Party in any ofthe Consolidated Actions
                                                            —ATTORNEYS'EYES
 5 "CONFIDENTIAL"or"HIGHLY CONFIDENTIAL
                                                    arties in connection with this
 6 ONLY."Such information produced byNon-P
                                                           ided by this Order. Nothing in
 ~ litigation is protected by the remedies and relief prov
                                                         allon-Party from seeking
 g these provisions should be construed asprohibiting
  9    additional protections.
                                                                                      y
 10                 (b)   In the event that a P arty is required, by a valid discover
                                                                              on, and the Party
 11    request,topr  oduce allon-Party's Protected Material in its possessi
                                                                   uce the Non-Party's
 12    is subject to an agreement with the Non-Party not to prod
 1~    Protected Material,then the Party shall:
 14                        (1)      promptly notify in writing the Requesting Party and the
                                                                                   some or
 15          Non-Party    , within fourteen(14)days of receiving the request,that
                                                                        ality agreement with
 16           all ofthe information requested is subject to a confidenti
 1~           a Non-Party;
 1g                        (2)    promptly provide the Non-Party,within fourteen(14)
 19           days ofrecei  ving the request, with a copy ofthe Stipulated Amended
                                                                       vant discovery
 20           Protective Order in these Consolidated Actions, the rele
                                                                      information requested;
 21           request(s), and a reasonably specific description ofthe
 22           and
                                                                                                  ~
  23                        (3)    make the information requested available for inspection
                                                                                                      I
  24          by the Non-Party,ifrequested.
                                                                          r from this Court
  25                (c) Ifthe Non-Party fails to seek a protective orde
                                                            ying information,the
  26    within 14 days ofreceiving the notice and accompan
                                                               d Materialresponsive to the
  27    Receiving Party may produce the Non-Party's Protecte
                                                                ctive order,the Receiving
  28    discovery request. Ifthe Non-Party timely seeks a prote


                                                 - 19-
                                        Filed 06/20/19 Page 20 of 23 Page ID
Cas 2:18-cv-03736-SJO-E Document 106-1
                                 #:2364


                                                           ession or control that is subject to
 1    Party shall not produce any information in its poss
                                                       ty before a determination by the
 2 the confidentiality agreement with the Non-Par
                                                        Non-Party shall bear the burden and
 3 Court. Absent a court order to the contrary,the
                                                          Protected Material.
 4 e~ense ofseeking protection in this Court ofits
                                                                    TECTED MATERIAL
  5          1 L UNAUTHORIZED DISCLOSURE OF PRO
                                                                 or otherwise, it has disclosed
  6          If a Receiving Party learns that, by inadvertence
                                                        umstance not authorized under this
  7 Protected Materialto any person or in any circ
                                                   Receiving Party mustimmediately(a)
  8 Stipulated Amended Protective Order,the
                                                      unauthorized disclosures,(b)use its
  9 notify in writing the Designating Party ofthe
                                                       ofthe Protected Material,(c)inform
 10 best efforts to retrieve all unauthorized copies
                                                      disclosures were made of all the terms
 11 the person or persons to whom unauthorized
                                                     persons to execute the
 12 ofthis Order, and(d)request such person or
                                                          attached hereto as E~iibit A.
 13 "Acknowledgment an Agreement to Be Bound"
                                                                   VILEGED OR
 14           12. INADVERTENT PRODUCTION OF PRI
                     OTHERWISEPROTECTED MATERIAL
  15
                                                                     Parties that certain
  16          When a Producing Party gives notice to Receiving
                                                      a claim ofprivilege or other
  1~ inadvertently produced material is subject to
                                                          ies are those set forth in Federal
  1 g protection,the obligations ofthe Receiving Part
                                                                           nded to modify
  19 Rule of Civil Procedure 26(b)(SxB).This provision is not inte
                                                    an e-discovery order that provides for
  20 whatever procedure may be established in
                                                                                  ofEvidence
  21 production without prior privilege review.Pursuantto Federal Rule
                                                                            effect of disclosure
  22 502(d)and (e), insofar as the parties reach an agreement on the
                                                                        -client privilege or work
  23 of a communication or information covered by the attorney
                                                                             in the Stipulated
   24 product protection, the P arties may incorporate their agreement
   25 Amended Protective Order submitted to the court.
   26          13. MISCELLANEOUS
                                                                      r abridges the rights of
   27          13.1 Right to Further Relief. Nothing in this Orde
                                                         t in the future.
   28 any Party to seek its modification by the Cour


                                                  - 20
                                             06/20/19 Page 21 of 23 Page ID
Cas 2:18-cv-03736-SJO-E Document 106-1 Filed
                                 #:2365

                                                                  g to the entry ofthis
 1           13.2 Right to Assert Other Objections. By stipulatin
                                                              would have to object to
 2    Protective Order,no Party waives any right it otherwise
                                                                   nd not addressed in
 3    disclosing or producing any information or item on any grou
                                                               P arty waives any right to
 4    this Stipulated Amended Protective Order. Similarly, no
                                                            material covered by this
 5    object on any ground to use. in evidence of any ofthe
 6    Protective Order.
                                                                      file under seal any
  7        13.3 Filing Protected Material. A Party that seeks to
                                                                 79-5.Protected Material
  8 Protected Materialmust comply with Local Civil Rule
                                                       order authorizing the sealing ofthe
  9 may only be filed under seal pursuant to a court
                                                          file Protected Material under seal
 10 specific Protected Material. Ifa Party's request to
                                                              file the information in the
 11 is denied by the court, then the Receiving Party may
                                                       court.
 12 public record unless otherwise instructed by the
 13         14. FINAL DISPOSITION
                                                                      Actions, as defined in
 14         After the final disposition of any ofthe Consolidated
                                                         the Designating Party, each
 15 Section 4, within 60 days of a written request by
                                                             n all Protected Materialto the
  16 Receiving Party in the terminated action must retur
                                                           in this subdivision, "all Protected
  17 ProducingParty or destroy such material. As used
                                                        ions, summaries, and any other
  18 Material" includes all copies, abstracts, compilat
                                                              d Material. Whether the
  19 format reproducing or capturing any ofthe Protecte
                                                       Receiving Party must submit a
  20 Protected Materialis returned or destroyed,the
                                                          if not the same person or entity, to
  21 written certification to the ProducingParty(and,
                                                            (1)identifies(by category,
  22 the Designating Party)by the 60-day deadline that
                                                           was returned or destroyed and(2)
  23 where appropriate)all the Protected Materialthat
                                                          any copies, abstracts,
  24 affirms that the Receiving Party has not retained
                                                           oducing or capturing any ofthe
  25 compilations, summaries or any other format repr
                                                               Counsel are entitled to retain an
   26 Protected Material. Notwithstanding this provision,
                                                              deposition, and hearing
   27 archival copy of all pleadings, motion papers, trial,
                                                        deposition and trial exhibits, evert
   28 transcripts, legal memoranda,correspondence,


                                                 - 21-
Cas 2:18-cv-03736-SJO-E Document 106-1 Filed 06/20/19 Page 22 of 23 Page ID
                                 #:2366


 1   reports, attorney work product, and consultant and evert work product, even if
 2   such materials contain Protected Material. Any such archival copies that contain or
 3   constitute Protected Material remain subject to this Protective Order.
 4         15.    VIOLATION
 5         Any violation ofthis Order may entitle any Party to secure any relief as the
 6   Court deemsjust and appropriate.
 7
 8         FOR GOOD CAUSE SHOWN,IT IS SO ORDERED.
 9
10   Dated: li~2r~l/9'
11                                                    Honorable Charles F.Eick
12                                                   United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -22-
      2:18-cv-03736-SJO-E Document 106-1 Filed 06/20/19 Page 23 of 23 Page ID
                                   #:2367


 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,                             [print or type full name],of
 4                                                      [print or type full address], declare
 5    under penalty of perjury that I have read in its entirety and understand the
 6    Stipulated Amended Protective Order that was issued by the United States District
 7    Court for the Central District ofCalifornia on                         [date] in the
 8    case ofAngel OmarAlvarez, et al. v. XPOLogistics Cartage, LLCdbaXPO
 9 Logistics, et al., 2:18-cv-03736-SJO-E, and the cases consolidated therewith(the
10 "Consolidated Actions").
11          I agree to comply with and to be bound by all the terms ofthis Stipulated
12 Protective Order, and I understand and acknowledge that failure to so comply could
13    expose me to sanctions and punishment in the nature ofcontempt.I solemnly
14    promise that I will not disclose in any manner any information or item that is
15    subject to this Stipulated Amended Protective Order to any person or entity except
16    in strict compliance with the provisions ofthis Stipulated Amended Protective
17    Order.
18          I further agree to submit to the jurisdiction ofthe United States District Court
19 for the Central District of California for the purpose of enforcing the terms ofthis
20    Stipulated Amended Protective Order,even if such enforcement proceedings occur
21    after termination ofthe Consolidated Actions.
22.
23 Date:
24    City and State where sworn and signed:
25    Printed name:
26    Signature:
27
28


                                              -23-
